EXHIBIT 10.3

SECOND AMENDMENT TO

STOCK PURCHASE AGREEMENT

     SECOND AMENDMENT TO STOCK PURCHASE AGREEMENT (this “Second Amendment”)
dated as of September 5, 2007, by and among INCENTRA SOLUTIONS, INC., a Nevada
corporation (“Purchaser”) and THOMAS G. KUNIGONIS, JR., ("Shareholder").



RECITALS

     Purchaser and Shareholder are parties to that certain Stock Purchase
Agreement dated August 31, 2007 (the “Purchase Agreement”) and that First
Amendment to Stock Purchase Agreement dated as of August 31, 2007. Capitalized
terms not defined herein shall have the meaning set forth in the Purchase
Agreement.

     WHEREAS, the parties desire to further amend the Purchase Agreement on the
terms and conditions set forth herein;

     NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto intending to be legally bound do hereby agree
as follows:

     1. Waiver of Covenants and Closing Conditions. Purchaser acknowledges and
accepts that as of Closing, notwithstanding the certificates of Shareholder and
of the Chief Financial Officer and Chief Operating Officer of the Company to be
delivered at Closing, the Company will not have entered into written agreements
with Hub City Media and Denali memorializing the existing business arrangements
between Hub City Media and Denali, respectively, and the Company, (collectively,
the “Hub City and Denali Agreements”). Purchaser hereby waives, as of the date
hereof and as of Closing, the conditions and covenants set forth in the Purchase
Agreement to the extent such conditions or covenants are breached or not
fulfilled as a result of the failure of the Company to enter into the Hub City
and Denali Agreements as of Closing, including without limitation the conditions
to Closing set forth in subsection (K) of Section 6.2 of the Purchase Agreement
(but such waiver to apply only to the extent the failure or breach of such
Closing conditions and related covenants arise from the failure to enter into
the Hub City and Denali Agreements).

     2. Scope of Amendment. Any provision of the Purchase Agreement inconsistent
with the terms of this Second Amendment is hereby amended. Except as amended
hereby, the Purchase Agreement, as previously amended, remains unamended and in
full force and effect.

[Signature Page Follows]

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, Purchaser and Shareholder have caused this Agreement to
be signed as of the date first written above.

  INCENTRA SOLUTIONS, INC.               By:     Name: Thomas P. Sweeney III
Title: Chief Executive Officer                           SHAREHOLDER            
      Thomas G. Kunigonis, Jr.


--------------------------------------------------------------------------------